The case is held, the decision is reserved, the motion to relieve counsel of assignment is granted and new counsel is to be assigned. Memorandum: Defendant was convicted upon his Alford plea of attempted assault in the second degree (Penal Law §§ 110.00, 120.05 [2]). Defendant’s assigned appellate counsel has moved to be relieved of the assignment pursuant to People v Crawford (71 AD2d 38 [1979]). Our review of the record reveals a nonfrivolous issue regarding the validity of defendant’s plea, i.e., whether there was sufficient evidence of guilt in the record to support the Alford plea (see People v Richardson, 72 AD3d 1578, 1579-1580 [2010]; People v Oberdorf, 5 AD3d 1000, 1001 [2004]). We therefore relieve counsel of her assignment and assign new counsel to brief this issue, as well as any other issues that counsel’s review of the record may disclose. (Appeal from Judgment of Genesee County Court, Robert C. Noonan, J.— Attempted Assault, 2nd Degree).
Present — Scudder, PJ., Centra, Carni, Lindley and Whalen, JJ.